Title: To Benjamin Franklin from ——— d’Urbainville, 2 September 1778
From: Urbainville, —— d’
To: Franklin, Benjamin


Monsieur,
à Toulouse ce 2. 7bre 1778
Je rends avec plaisir cet hommage à une Nation naissante, qui offre à l’Univers le Modèle d’un des plus beaux gouvernemens politiques qui aient eû lieu. Puisse votre Constitution nationale ne recevoir Jamais aucune atteinte; et accélérer l’heureuse révolution que le progrès des lumières semble annoncer comme prochaine, en faveur du Commerce des Nations! On l’aura dûe, Monsieur, en grande partie, aux principes lumineux que votre Congrès met en pratique dans ses traités.
Si (ce dont Je n’ose me flatter) vous jugez que cette Diatribe mérite L’impression, en françois, ou en traduction angloise, qui pourroit être beaucoup meilleure que l’Original; je vous supplie de m’en addresser quelques Exemplaires. Je suis avec autant d’admiration, que de respect, Monsieur, Votre très humble et très obéissant Serviteur
D’Urbainville
